UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 13-1206


RUBINA RANJHA,

                 Petitioner,

     v.

ERIC H. HOLDER, JR., Attorney General,

                 Respondent.



On Petition for review of an Order of the Board of Immigration
Appeals.


Submitted:   October 15, 2013                Decided:   October 25, 2013


Before NIEMEYER and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Mumtaz A. Wani, WANI & ASSOCIATES, P.C., Falls Church, Virginia,
for Petitioner. Stuart F. Delery, Acting Assistant Attorney
General,   Jennifer  J.   Keeney,   Senior  Litigation  Counsel,
Arthur L.   Rabin,   UNITED   STATES   DEPARTMENT   OF  JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Rubina    Ranjha,     a    native   and    citizen    of     Pakistan,

petitions for review of an order of the Board of Immigration

Appeals (Board) denying her motion to reopen.                   We have reviewed

the administrative record and Ranjha’s claims and find no abuse

of discretion.        See 8 C.F.R. § 1003.2(a) (2013).            We accordingly

deny   the   petition    for     review    for   the   reasons    stated    by   the

Board.   See In re: Ranjha, (B.I.A. Jan. 18, 2013).                     We dispense

with oral argument because the facts and legal contentions are

adequately    presented     in    the     materials    before    this    court   and

argument would not aid the decisional process.


                                                                  PETITION DENIED




                                           2